Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-2, 4-7 and 9-10 in the reply filed on 2/5/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following claims:
US Patent Application No. 17/039,124
US Patent No. 10,826,300
Claim #
Claim #
9
1
10
2, 4


 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,826,300. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of the application claims are to be found in patent claims (as the application claims fully encompasses patent claims).  The difference between the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim is generally narrative and indefinite, failing to conform to current U.S. practice, because the language of the claim does not provide the necessary clarity and precision required thereby making the scope of the invention sought to be patented undeterminable from the language of the claim with any reasonable degree of certainty.  The claim generally recites what the apparatus does, without requisite structure to perform said claimed operation. 
Particularly, the following limitations are unclear: 

6. The wireless power transmitter of claim 4, wherein the inverter comprises: at least one inductor that resonates with at least one capacitor; and a switch controlled to turn on at a time corresponding to or after a time at which resonance between the inductor and the capacitor reduces a voltage across the switch to a threshold value.  

7. The wireless power transmitter of claim 6, wherein the threshold value is greater than zero and less than half of an input voltage of the first drive circuit, or the threshold value is zero.  

The narrative language of the claims further fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim as required by MPEP 2173.05(g), and is thus indefinite.  The above functional language purports to define the invention by reciting a function or result achieved (in the present case, the desired operation of the switch void of corresponding structure, ie a controller, to perform said switching) by the invention, thereby making the boundaries of the claim scope ambiguous and unclear.  The Examiner acknowledges that an apparatus may be claimed via positively recited structure and/or through use of functional language however said function must be tied to identifiable structure/component in order for said otherwise narrative language to functionally limit said structure (see MPEP 2114), else the claim simply becomes a narrative recitation of the desired function/result achieved of the device, as with the present case. As such, it is noted per MPEP 2114 that an apparatus must be distinguished from the prior art in terms of structure rather than function noting that apparatus claims cover what a device is, not what a device does (see MPEP 2114). 

	In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood 
Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim 7, a rejection on the basis of prior art is deemed to be improper (see MPEP 2173.06).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1, 2, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. US 2018/0198322 in view of Yu et al. US 2015/0380944.

Mercier teaches:
1, 2, 4. A wireless power transmitter, comprising: 
A circuit comprising a first drive circuit of a first type (see inverter 20, FIG1A), the first drive circuit being configured to drive a first transmit coil at a first frequency (ie. 200kHz); and 
a second drive circuit of a second type (ie class-d inverter, spec. para. 77, 22, FIG1A), the second drive circuit being separate from the circuit (see FIG14 showing separate mounted circuit boards of TX 6.78M board and TX 200K board), the second drive circuit being configured to drive a second transmit coil at a second frequency higher than the first frequency (HF ie. 6.78MHz, FIG1A).  

Yu teaches wherein said WPT driver/inverter are implemented as an integrated circuit (see para. 20). It would have been obvious to implement said driver(s) as an IC as taught by Yu into said board of Mercier with the motivation of providing a known and desirable means for fabrication of the system. 

6. The wireless power transmitter of claim 4, wherein the inverter comprises: 
at least one inductor that resonates with at least one capacitor (see resonant-tank 24, FIG1A and para. 41); and a switch controlled to turn on and off (see transistor of 10, FIG1A).  


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. US 2018/0198322 in view of Yu et al. US 2015/0380944 and Asanuma et al. US 2015/0180286.

Mercier teaches said inverter as a class-d inverter however fails to teach:
5. The wireless power transmitter of claim 4, wherein the inverter is a class E amplifier.  
	Asanuma teaches wherein the WPT  transmitter driver/inverter is implemented as either a class-d or class-e inverter (see para. 79). 
	It would have been obvious to one of ordinary skill in the art to implement said inverter of Mercier as a class-e inverter as taught by Asanuma with the motivation of providing a known equivalent inverter design. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mercier et al. US 2018/0198322.

Mercier teaches:
9. A wireless power transmitter, comprising:
 a first drive circuit (20, FIG1A) of a first type, the first drive circuit being configured to drive a first transmit coil at a first frequency; and 
a second drive circuit (22, FIG1A) of a second type, the second drive circuit being configured to drive a second transmit coil at a second frequency higher than the first frequency.  

10. The wireless power of claim 9, wherein the first drive circuit comprises an  inverter (said 200kHz inverter) and the second drive circuit comprises a resonant inverter (6.78MHz class-d resonant inverter, see FIG1A).

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836